Title: To James Madison from Mary Randolph, 31 March 1806 (Abstract)
From: Randolph, Mary
To: Madison, James


                    § From Mary Randolph. 31 March 1806, Richmond. “It is with extreme diffidence I address you on a subject of great importance to a very particular Friend; but I rely for forgiveness, on your goodness of Heart, with which I have long been acquainted. Mr Jones the Loan Officer has been declining for some time and now lies at the point of death. I earnestly entreat your interest for Mr George Tucker as his successor—he is a Man of talents, has received a liberal education and is perfectly qualified to fill the Office—he made the law his study, but coming here at the time when our Bar was thronged with Lawyers he has not been successful in the practice of his profession—this Office will enable him to provide for a Charming Wife and young family—and it will be a gratification to your Benevolence to confer happiness on such estimable persons. My Brother can give you any information you may wish respecting Mr Tuckers Character. Please to offer my Cordial Affections to Mrs Madison.”
                